In an action by a wife for a separation, her husband appeals from a judgment entered after trial granting a separation and directing him to pay her $90 a week for her support and maintenance, commencing as of October 31, 1958, the date of the entry of the judgment. The wife appeals from so much of said judgment as limits to $90 a week the amount directed to be paid for her support and maintenance and as fails to provide that said payments commence as of March 15, 1958, the date she became unemployed. Judgment unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.